                         IN THE UNITED ST ATES DISTRICT COURT
                             DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

Lamont W. Cutner,                              )             Civil Action No. 6: 18-2082-RMG
                                               )
                         Plaintiff,            )
                                               )
          V.                                   )                ORDER AND OPINION
                                               )
Associate Warden Stephen,                      )
                                               )
                         Defendant.            )
~~~~~~~~~~~~~~-                                 )
          Before the Court is the Report and Recommendation ("R & R") of the Magistrate Judge

(Dkt. No. 33) recommending that Plaintiffs Complaint be dismissed pursuant to Federal Rule of

Civil Procedure 41. For the reasons set forth below, the Court adopts the R & R as the Order of

the Court and dismisses Plaintiffs Complaint without prejudice.

I.        Background

          Plaintiff is an incarcerated person proceeding pro se to allege a claim of gross negligence

under the South Carolina Tort Claims Act. (Dkt. No. 1 at 1.) Plaintiffs claim arises from an

incident in which Defendant allegedly spraying Plaintiff in the eyes while Plaintiff was

handcuffed. (Dkt. No. 1 at 4.) The Complaint was construed to seek relief pursuant to 42 U.S.C.

§ 1983.

II.       Legal Standard

          The Magistrate Judge makes a recommendation to the Court that has no presumptive

weight and the responsibility to make a final determination remains with the Court. See, e.g. ,

Mathe ws v. Weber, 423 U.S. 261 , 270-71 (1976). The Court may "accept, reject, or modify, in

whole or in part, the findings or recommendations made by the magistrate judge." 28 U.S .C. §

636(b)(l)(C). Where there are no objections to the R & R, the Court reviews the R & R to "only



                                                    -1-
satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation. " Fed. R. Civ. P. 72 advisory committee's note. In the absence of objections to

the R & R, the Court need not give any explanation for adopting the Magistrate Judge's analysis

and recommendation. See, e.g., Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983) ("In the

absence of objection ... we do not believe that it requires any explanation.").

III.   Discussion

       The Court finds that the Magistrate Judge addressed the issues and correctly concluded

that this case should be dismissed as a result of Plaintiff's failure to prosecute his claim. As the

Magistrate Judge noted, Plaintiff failed to respond to Defendant' s motion to dismiss for lack of

jurisdiction (Dkt. No. 27) notwithstanding the Magistrate Judge twice issuing Roseboro Orders

to notify Plaintiff of the risk of dismissal, and granting Plaintiff an extension to file a response

(Dkt. Nos . 28, 31).   In addition to not responding to Defendant' s motion, Plaintiff has not

responded to the Roseboro Orders nor filed objections to the Magistrate Judge ' s R & R that this

case be dismissed.

       Plaintiff's lack of response indicates his intent not to continue prosecuting his claim and,

therefore, subjects the case to sua sponte dismissal. See Fed. R. Civ. P. 41 (b) (" If the plaintiff

fails to prosecute or to comply with these rules or a court order, a defendant may move to

dismiss the action or any claim against it."); Link v. Wabash R.R. Co., 370 U.S. 626, 630-31

(1962) ("The authority of a court to dismiss sua sponte for lack of prosecution has generally been

considered an ' inherent power,' governed not by rule or statute but by the control necessarily

vested in courts to manage their own affairs so as to achieve the orderly and expeditious

disposition of cases."); Ballard v. Carlson, 882 F.2d 93, 95-96 (4th Cir. 1989) (district court' s

dismissal following failure to respond to a specific directive is not abuse of discretion).




                                                 -2-
       For these reasons, the Magistrate Judge appropriately concluded that this action should be

dismissed pursuant to Rule 41 as a result of Plaintiffs failure to prosecute his claim.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 33) as the Order of

the Court. Plaintiffs Complaint (Dkt. No. 1) is DISMISSED WITHOUT PREJUDICE.

       AND IT IS SO ORDERED.




                                                       Richard Mark Gergel
                                                       United States District Court Judge
January _J_, 2019
Charleston, South Carolina




                                                 -3-
